                            UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF IDAHO
  OLDCASTLE PRECAST, INC. a
  Washington corporation,
                                                     Case No. 4:17-cv-164-BLW-CWD
            Plaintiff/Counterdefendant,
  vs.                                                ORDER GRANTING DEFENDANT/
                                                     COUNTERCLAIMANT’S MOTION TO
  CONCRETE ACCESSORIES OF                            SUPPLEMENT COUNSEL’S
  GEORGIA, INC., a Georgia corporation,              AFFIDAVIT IN SUPPORT OF
                                                     DEFENDANT/
            Defendant/Counterclaimant,               COUNTERCLAIMANT’S MOTION IN
  And                                                LIMINE (DKT. 64)

  AREVA FEDERAL SERVICES LLC, a
  Delaware limited liability company, and
  LIBERTY MUTUAL INSURANCE
  COMPANY, a Massachusetts corporation,

            Defendants.


  AREVA FEDERAL SERVICES, LLC,
        Counter/crossclaimant,
  vs.

  OLDCASTLE PRECAST, INC.,
  counterdefendant, and LIBERTY MUTUAL
  INSURANCE COMPANY, Crossclaim
  Defendant.


               The    Motion    to   Supplement    Counsel’s    Affidavit   in    Support    of

Defendant/counterclaimant’s Motion in Limine (Dkt. 64) having come before this Court, the Court

finds good cause to permit Defendant/counterclaimant Concrete Accessories of Georgia, Inc.

(“CONAC”) to supplement the record to include relevant portions of the transcript of the

deposition of Henry Spieker.




ORDER - 1
              The    Motion    to   Supplement    Counsel’s    Affidavit   in   Support    of

Defendant/counterclaimant’s Motion in Limine is HEREBY GRANTED. In Addition,

Counter/crossclaimant Areva Federal Services, LLC’s request for additional time to respond to

CONAC’s arguments that rely on Mr. Spieker’s deposition, Areva Federal Services, LLC’s

Memorandum in Opposition to CONAC’s Motion in Limine (Dkt. 90), n.1, is HEREBY

GRANTED.

              It is HEREBY ORDERED that Areva Federal Services LLC’s Response to

CONAC’s arguments that Rely on Mr. Spieker’s deposition is due on December 7, 2018 and

CONAC’s Reply in Support of its Motion in Limine (Dkt. 64) is due on December 21, 2018.


                                                  DATED: November 29, 2018


                                                  _________________________
                                                  B. Lynn Winmill
                                                  Chief Judge
                                                  United States District Court




ORDER - 2
